On Petition for Rehearing.
PER CURIAM.
The Peerless Company complains that the order of July 23, 1937, allowing the claim against the Consolidated Company did not define the “statutory interest” which it awarded, and asks us to say that the proper rate is therefore open on this appeal. Even if that order did not in fact sufficiently define the phrase, the only issue here would be as to what its meaning was, for we could still do nothing but enforce the claim against the Peerless Company as it was liquidated against the Consolidated Company.. To be sure, the ambiguity might then require a resettlement of the order of July 23, 1937; but that will not be necessary because the meaning is plain. It is true that the claim itself did not mention R. S. § 3184, 26 U.S.C.A. § 1545; and indeed for some undisclosed reason it did not demand 12 per cent, interest after March 27, 1935. But the “Demand for Tax” served by the Commissioner upon the Consolidated Company on August 8, 1934, was in evidence; in it the Commissioner demanded interest under R.S. § 3184, and that should be taken as fixing the meaning of both the .claim and the order, especially as R.S. § 3184, is the only statute possibly applicable.
Therefore, the sole question that can arise is whether since the claim voluntarily reduced the rate from 12, to 6, per cent, as of March 27, 1935, the order awarding “statutory interest” should also be read as so limited. Before modifying the order to that effect the United States must be heard; it may file a brief within ten days after the filing of this memorandum upon that point, but it need answer no more of the petition for rehearing.